          Case 1:20-cr-00188-JSR Document 123 Filed 12/01/20 Page 1 of 1




                                                         U.S. Department of Justice

                                                         United States Attorney
                                                         Southern District of New York



                                                         The Silvio J. Mollo Building
                                                         One Saint Andrew’s Plaza
                                                         New York, New York 10007


                                                         December 1, 2020

BY ECF
Honorable Jed S. Rakoff
United States District Judge
Southern District of New York
New York, New York 10007

        Re:     United States v. Hamid Akhavan et al, S3 20 Cr. 188 (JSR)

Dear Judge Rakoff:

        As the Court is aware, trial in the above-captioned matter was previously set to begin today,
December 1, 2020. The Court previously excluded time from April 28, 2020, through today, pursuant
to the Speedy Trial Act, on the basis that the exclusion was “necessary for the completion of discovery,
the making and deciding of motions, the accommodation of counsel’s complicated schedules, the
special delays put in place by the coronavirus crisis,” among other reasons. (Dkt. No. 30 at 12:18-
21). As of today, all in-person court proceedings in this district have been suspended until January
15, 2021, in order to “preserve public health and safety in light of the recent spike in coronavirus cases,
both nationally and within the Southern District of New York.” (See Standing Order, M-10-468
(CM)). For the reasons set forth in the Chief Judge’s Standing Order, as well as those previously
stated by the Court when it excluded time through today, the Government respectfully requests the
exclusion of time under the Speedy Trial Act from today through January 15, 2021.

                                                         Respectfully submitted,

                                                         AUDREY STRAUSS
                                                         Acting United States Attorney

                                                  By:           /s/
                                                         Christopher J. DiMase / Nicholas Folly/
                                                         Tara LaMorte
                                                         Assistant United States Attorneys
                                                         (212) 637-2433 / 1060/ 1041


Cc: Defense counsel (ECF)
